Citation Nr: 1117348	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for follicular small-cleaved cell lymphoma of the terminal ilium, and if so, whether the claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to February 1990 and from December 1990 to October 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Entitlement to service connection for follicular small-cleaved cell lymphoma of the terminal ileum, to include as due to an undiagnosed illness, was denied in an unappealed August 2004 rating decision.

2.  The evidence received since the August 2004 decision is cumulative or redundant of that previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is not sufficient to establish a reasonable possibility of substantiating the claim.

3.  A hearing loss disability was not present in service and any hearing loss disability currently present is not related to service.

4.  Tinnitus was not present in service and is not related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for follicular small-cleaved cell lymphoma of the terminal ileum, to include as due to an undiagnosed illness.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.385, 3.303 (2010).

3.  Tinnitus was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this case, the record reflects that the Veteran was provided all required notice by letters mailed in April and May 2008, prior to the initial adjudication of the claims.  

The record also reflects that service treatment records are of record and all post-service medical evidence identified by the Veteran has been obtained.  The Veteran was also afforded VA examinations in response to his service connection claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

The Board acknowledges that the Veteran was not afforded a VA examination and no VA medical opinion was obtained in response to his claim to reopen, but notes that VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claims.


New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

In an unappealed rating decision dated in August 2004, the RO denied service connection for follicular small-cleaved cell lymphoma of the terminal ilium, to include as due to an undiagnosed illness.  The claim was denied based on the RO's determination that the evidence failed to show that the disability was present in service or until years thereafter, the disability was not etiologically related to service, and the disease was a recognized clinical diagnosis rather than an undiagnosed illness.   

The medical evidence added to the record since that decision is essentially cumulative in nature in that it continues to show the presence of the claimed disability many years after service, but includes no evidence of a nexus between the follicular small-cleaved cell lymphoma of the terminal ilium and the Veteran's active service.  New private treatment records reflect continued follow-up treatment for the disease.

The Veteran's statements have also been added to the record.  The Board has carefully considered those statements; however, whether the Veteran's non-Hodgkin's lymphoma is related to his active service or to an undiagnosed illness is a medical question that the Veteran is not competent to answer.  In essence the Veteran's statements are cumulative or redundant of his earlier statements and do not constitute competent evidence relating to an unestablished fact necessary to substantiate the claim.  Accordingly, they are not new and material evidence.

Therefore, the Board must conclude that reopening of the Veteran's claim is not in order.


Service Connection 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has bilateral hearing loss disability and tinnitus as a result of his active duty service.  The Board notes that the Veteran's MOS was  tactical transport helicopter repairer.  Therefore, it is reasonable to conclude that he was subjected to excessive noise during service.

Service treatment records are negative for evidence of a hearing loss disability or tinnitus in either ear.  The report of the enlistment examination in February 1989 and the reports of periodic examinations in January 1991, April 1992, and February 1993 all note normal hearing.

Post service treatment records mainly reflect treatment for the Veteran's non-Hodgkin's lymphoma.  However, the Veteran was afforded a VA examination in July 2008.  The examiner noted that review of the Veteran's service medical records reflected that the Veteran's auditory thresholds on his 1989 entrance examination and a 1993 reserve physical showed practically identical thresholds.  Moreover, the examiner stated that the results of the current audiological testing were considered non-organic and thus not reported.  The Veteran's responses did not improve after he was reinstructed in the test protocol, and as such, the testing was terminated.  The examiner opined that the Veteran's denial of any hearing loss or other ear problems on post active duty reserve physicals directly contradicted the Veteran's current claims of hearing loss and tinnitus as directly related his military duty.

The Veteran was afforded another VA examination in May 2009.  At the outset the examiner noted that while the Veteran was pleasant in demeanor, his test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement.  Therefore, the test results were considered invalid and unreliable, thus not reported.  Moreover, word recognition scores were presented at the 15 decibel sensation level above his speech reception threshold.  Expected word recognition scores would have been at best around 63 percent yet the Veteran scored 96 percent or better in both ears.  The examiner stated that this was further evidence of exaggerated test results and therefore an opinion could not be provided.  The examiner also recommended that the Veteran should not be rescheduled for further testing.

As noted above, impairment in hearing acuity is not considered a disability for purposes of an award of service connection unless audiometric test results or speech recognition scores have reached a certain level.  Hearing evaluations conducted during service failed to show any hearing loss to the degree required to establish the presence of a hearing loss disability for VA purposes.  Post service treatment records are silent for any complaints of or treatment for hearing loss or tinnitus.  

Further, the Veteran was afforded two VA examinations in which both VA examiners found audiological test results to be inconsistent.  Testing was discontinued.  The July 2008 examiner noted that review of the Veteran's service treatment records showed virtually no change in his hearing during his active service or within a year and a half after his discharge from active duty.  The examiner stated that this directly contradicted any claim of hearing loss or tinnitus directly related to military service.  The May 2009 examiner declined to provide an opinion as test results indicated exaggerated, inconsistent, and unreliable results, even after the Veteran was reinstructed and retested.  

The Board notes that in Wood v. Derwinski, 1 Vet. App. 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential to obtaining the putative evidence."  Due to the Veteran's failure to cooperate during both the July 2008 and May 2009 VA examinations, the evidence of record is insufficient to establish that the Veteran has a hearing loss disability or tinnitus related to active service.  

The Board notes that the Veteran has not specifically contended that he developed hearing loss and tinnitus in service and that the conditions have continued since service.  Moreover, as discussed above, there is no medical evidence supportive of either claim.  Therefore, the Board must conclude that the preponderance of the evidence is against the claims.


							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for follicular small-cleaved cell lymphoma of the terminal ileum, to include as an undiagnosed illness, is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


